Per Curiam.

Respondent was admitted to practice June 27, 1951 in the First Judicial Department. In this proceeding, it was charged that respondent, retained in a contractual dispute, falsely advised his client that the case was in arbitration, fabricated documentary evidence which he exhibited to his client to support this false assertion and, upon the client’s discovery of the misrepresentation, refused to respond to inquiries of the client’s new counsel. The record indicates that this is the first complaint or matter charged against respondent.
The Referee’s findings are fully supported by the evidence and his report is confirmed. Patently, the conduct of respon*95dent cannot be condoned. Such actions tend to bring disrepute to the profession. It is noted that respondent returned the retainer and it appears that the client’s case was subsequently settled by new counsel. Consideration of all relevant circumstances warrants concluding that a suspension from practice for a period of three months is sufficient punishment. The respondent should be suspended for a period of three months.
Stevens, P. J., Markewich, Lupiano, Tilzer and Capozzoli, JJ., concur.
Respondent suspended from practice as an attorney and counselor at law in the State of New York for a period of three months, effective June 16, 1975.